Citation Nr: 0935321	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for right elbow 
tendonitis.

2.  Entitlement to service connection for left elbow 
tendonitis.

3.  Entitlement to an initial compensable evaluation for 
bilateral inguinal hernias, status post-repair.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 
2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the Veteran withdrew his appeals for 
increased ratings for his thoracolumbar strain and ankle 
cysts during the course of his videoconference hearing.  
Accordingly, the Board does not have jurisdiction to review 
those appeals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran has not had a current disability in either of his 
elbows since his separation from active service.

2.  The preponderance of the evidence indicates that the 
Veteran bilateral hernia repair residuals manifest with 
healed asymptomatic scars, no evidence of hernia recurrence, 
and subjective complaints of discomfort and pain.



CONCLUSION OF LAW

1.  The criteria for the establishment of service connection 
for bilateral elbow tendonitis are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The criteria for a compensable rating for bilateral 
inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7338 
(2008), 4.118, Diagnostic Codes 7802-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his initial claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A letter advising the Veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  A June 2008 letter 
advised the Veteran of the types of evidence to submit to 
substantiate his claim for a higher rating for the inguinal 
hernia.  Both claims were readjudicated in April 2008, and 
the Veteran's hernia claim was again readjudicated in August 
2008.

In any event, the Veteran's claim for a higher rating for his 
inguinal hernia arises from the initial grant of service 
connection for this disability.  In Dingess the Court held 
that in cases in which service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case with regard to 
that issue has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, hearing testimony and VA 
examination reports.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
testifying at a hearing, and reporting for VA examinations.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board notes that during the Veteran's Board testimony, he 
indicated that he had flare-ups of bilateral elbow pain once 
every couple of months which began during active service.

Service treatment records reveal that the Veteran was seen 
during service for bilateral elbow tendinitis.

The Veteran was afforded a VA examination during September 
2005.  The examiner noted that onset of a bilateral elbow 
condition was during active service in 1999.  The examiner 
additionally indicated that the Veteran was seen in 2000 for 
such problem, x-rays were normal and he was diagnosed with 
bilateral elbow tendinitis.  An additional visit during 2004 
indicated that x-rays and an MRI were normal; however, the 
Veteran complained of 10 out of 10 bilateral elbow pain with 
radiation to the shoulders and arm numbness.  Over-the-
counter medications were prescribed with some relief of the 
pain.  On physical inspection the extremities was normal.  
The examiner concluded that the bilateral elbow tendonitis 
incurred during service had since resolved.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In this case, while the Veteran has complained of bilateral 
elbow pain, the preponderance of the evidence is against a 
finding that the Veteran has a current disability involving 
either of his elbows.  Pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In the absence of a chronic pathological process 
associated with the Veteran's current elbow complaints, 
service connection is not warranted.  Id.

Increased Initial Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is service connected for a bilateral inguinal 
hernia, status post repair pursuant to Diagnostic Code 7338.

Applicable rating criteria provide that a small, post-
operative, recurrent, or unoperated irremediable inguinal 
hernia, not well-supported by truss, or not readily 
reducible, warrants an evaluation of 30 percent.  A post-
operative recurrent, inguinal hernia, readily reducible and 
well-supported by truss or belt warrants an evaluation of 10 
percent.  A hernia which is small, reducible, or without true 
hernia protrusion warrants a noncompensable rating.  38 
C.F.R. § 4.114, Diagnostic Code 7338. 

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
or ulcerated warrants a 10 percent rating.  .  Scars may also 
be rated based on limitation of function of the affected 
part.  Superficial scars that are 144 square inches or 
greater also warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

The medical evidence of record shows that, the Veteran's 
complaint of discomfort and pain notwithstanding, there is no 
recurrence of his inguinal hernias.  Further, the September 
2005 and January 2008 examination reports reflect that the 
examiners did not diagnose any other pathology related to 
residuals of the bilateral hernia operation.  Additionally, 
it was indicated that the Veteran did not wear a corset or 
truss.  The Board additionally notes that the Veteran's 
scarring, resulting from his laparoscopic hernia operation, 
are described in the report of his January 2008 VA 
examination as being a 1 1/2 inches long by 1/8 inch wide scar 
over the umbilicus with two smaller scars in the lower mid-
line; all scars well-healed with no tenderness on 
palpitation; there was no deep adherence to underlying 
tissues.  

The Board notes that the Veteran, through his representative, 
indicated during his Board testimony that the Veteran's 
scarring and adherence had not been considered by the RO in 
their adjudication of his increased rating claim.  However, 
the Board notes that the April 2008 statement of the case 
considered the Veteran's residual scarring and adherence in 
denying his claim for a compensable rating for residuals of 
his hernia operation.
For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates a compensable rating as there 
is no evidence of recurrent hernias; the examiner noted there 
were current residuals of the surgical repair for bilateral 
inguinal hernias; and there is no residual scarring that 
would warrant a compensable evaluation.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for right elbow tendonitis 
is denied.

Entitlement to service connection for left elbow tendonitis 
is denied.

Entitlement to a compensable initial evaluation for bilateral 
inguinal hernias is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


